Citation Nr: 0423718	
Decision Date: 08/27/04    Archive Date: 09/01/04

DOCKET NO.  02-02 270	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Whether new and material evidence has been received which 
is sufficient to reopen a previously denied claim of 
entitlement to service connection for skin rash.  

3.  Entitlement to service connection for right foot fungus.

4.  Entitlement to service connection for right knee 
disability, claimed as secondary to a service-connected left 
knee disability.

5.  Entitlement to increased disability rating for service-
connected residuals, left knee injury, currently evaluated as 
10 percent disabling.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

K. Morgan, Associate Counsel


INTRODUCTION

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from September 1999 and January 2000 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office in Waco, Texas (the RO).   

Procedural History

The veteran served on active duty from July 1986 until 
December 1986 and again from November 1990 to June 1991.  

In September 1992, the RO received the veteran's claim of 
entitlement to service connection for a left knee disability 
and a skin rash (tinea versicolor). A February 1993 RO rating 
decision granted the claim for service-connection of a left 
knee disability and assigned a noncompensable disability 
rating.  The RO denied the veteran's claim for service 
connection for tinea versicolor.  The veteran did not appeal 
the February 1993 rating decision.  

In July 1999 the RO received the veteran's claim for an 
increased (compensable) evaluation for his service-connected 
left knee disability.  In a September 1999 rating decision 
the RO assigned the current 10 percent disability rating 
under Diagnostic Code 5257.  

In October 1999 the RO received the veteran's request to 
reopen his claim for skin rash, as well as claims for service 
connection for right foot fungus, bilateral hearing loss and 
a right knee disability, claimed as secondary to the service-
connected left knee disability.  In a January 2000 rating 
decision the RO denied these claims, specifically declining 
to reopen the veteran's claim for service connection for skin 
rash.  

In July 2000 the veteran filed a notice of disagreement (NOD) 
concerning the denial of his claims for service connection of 
right knee disability, right foot fungus and bilateral 
hearing loss and denial of his request to reopen his claim 
for service connection of skin rash.  In the July 2000 NOD he 
also disagreed with the assignment of the 10 percent 
disability rating to his left knee.  The appeal for these 
issues was perfected by the timely submission of the 
veteran's substantive appeal (VA Form 9) in March 2002.  

In February 2004, the veteran presented sworn testimony 
during a personal hearing which was chaired by the 
undersigned Veterans Law Judge at the RO.  A transcript of 
that hearing has been associated with the veteran's VA claims 
folder.

The issues of service connection for a right foot fungus; 
service connection of a right knee condition, claimed as 
secondary to the veteran's left knee disability; and 
entitlement to an increased rating of a left knee condition 
are addressed in the REMAND portion of the decision below.  
These issues are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.

Issues not on appeal

In October 1999 the veteran also filed claims of entitlement 
to service connection for headaches; a left shoulder 
disorder; residuals of a back injury, which were denied in 
the January 2000 RO rating decision.  He has not perfected an 
appeal as to those issues, and accordingly they will be 
discussed no further herein.  See38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. § 20.200, 20.202, 20.302 (2003).

In April 2002, the veteran filed a claim of entitlement to 
service connection for diabetes mellitus.  In July 2002, the 
RO denied the veteran's claim of entitlement to service 
connection for diabetes mellitus.  He filed a NOD in March 
2003.  In May 2003, the RO issued a Statement of the Case.  
The veteran was notified of his right to appeal by letter 
dated May 16, 2003.  He did not perfect an appeal by filing a 
VA Form 9 or equivalent.  That issue, too, is not on appeal.  
Id.


FINDINGS OF FACT

1.  The medical evidence of record does not establish that 
the veteran suffers from bilateral hearing loss.  

2.  The RO denied service connection for skin rash in 
February 1993.  

3.  The evidence associated with the claims file subsequent 
to the February 1993 decision is not new or so significant 
that it must be considered in order to fairly decide the 
merits of the veteran's claim.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated 
by service.  38 U.S.C. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§§ 3.303; 3.385.

2.  The RO's 1993 decision denying service connection for 
skin rash is final.  38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. §§ 3.104, 20.1103 (2003).

3.  Since the February 1993 rating decision denying the 
veteran's claim, new and material evidence has not been 
submitted and the request to reopen the claim remains denied.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2001).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In the interest of clarity, the Board will initially discuss 
certain preliminary matters.  The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The Veterans Claims Assistance Act of 2000 

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) [codified as amended at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107) (West 2002)].  This law 
eliminated the former statutory requirement that claims be 
well grounded.  Cf. 38 U.S.C.A. § 5107(a) (West 1991).  The 
VCAA includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  
Regulations implementing the VCAA have been enacted.  See 66 
Fed. Reg. 45,620 (Aug. 29, 2001) [codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)].

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment but not yet final as of that date.  Except for 
provisions pertaining to claims to reopen based on the 
submission of new and material evidence, which are applicable 
in part to the instant case, the implementing regulations are 
also effective November 9, 2000.  The provisions of the VCAA 
and the implementing regulations are, accordingly, applicable 
to this case.  See Holliday v. Principi, 14 Vet. App. 282-83 
(2001) [the Board must make a determination as to the 
applicability of the various provisions of the VCAA to a 
particular claim].

However, the VCAA appears to have left intact the requirement 
that a veteran must first present new and material evidence 
in order to reopen a previously and finally denied claim 
under 38 U.S.C.A. § 5108 before the Board may determine 
whether the duty to assist is fulfilled and proceeding to 
evaluate the merits of that claim.  It is specifically noted 
that nothing in the VCAA shall be construed to require the 
Secretary to reopen a claim that has been disallowed except 
when new and material evidence is presented or secured, as 
described in 38 U.S.C.A. § 5108.  See 38 U.S.C.A. § 5103A(f) 
(West 2002).  

Once a claim is reopened, the VCAA provides that VA shall 
make reasonable efforts to assist a claimant in obtaining 
evidence necessary to substantiate the claimant's claim for a 
benefit under a law administered by the Secretary, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A (West 
2002).

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of the two issues discussed below has 
proceeded in accordance with the provisions of the law and 
regulations.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. § 5103 (West 2002); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) [a letter 
from VA to an appellant describing evidence potentially 
helpful to the appellant but not mentioning who is 
responsible for obtaining such evidence did not meet the 
standard erected by the VCAA].  This requirement applies to 
claim to reopen as well as to original claims.  Id. 

The Board observes that the veteran was notified by the 
January 2002 Statement of the Case (SOC) and the July 2002 
Supplemental Statement of the Case (SSOC) of the pertinent 
law and regulations and of the need to submit additional 
evidence on his claim.  Additionally, the veteran had 
received notice of the definition of new and material 
evidence and a description of evidence necessary to show 
service connection in the January 2000 RO decision.  

More significantly, a letter was sent to the veteran in July 
2001 which specifically discussed the pertinent provisions of 
the VCAA.  Crucially, the veteran was informed by means of 
this letter as to what evidence the veteran was required to 
provide and what evidence VA would attempt to obtain on the 
veteran's behalf.  The letter explained that VA would obtain 
government records and would make reasonable efforts to help 
him get other relevant evidence, such as private medical 
records, employment records, etc., but that the veteran was 
responsible for providing sufficient information to VA to 
identify the custodian of any records.  The Board notes that 
these letters expressly notified the veteran that he had one 
year to submit the requested information and/or evidence, in 
compliance with 38 U.S.C.A. § 5103(b). 

The Board additionally notes that the fact that the veteran's 
claim was adjudicated by the RO in January 2002, prior to the 
expiration of the one-year period following the July 2001 
notification of the veteran of the evidence necessary to 
substantiate his claims, does not render the RO's notice 
invalid or inadequate.  The recently enacted Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 107, 117 Stat. 
2651, ___ (Dec. 16, 2003) (to be codified at 38 U.S.C. §  
____), made effective from November 9, 2000, specifically 
addresses this issue and provides that nothing in paragraph 
(1) of 38 U.S.C.A. § 5103 shall be construed to prohibit the 
Secretary from making a decision on a claim before the 
expiration of the one-year period referred to in that 
subsection.

In this case, the RO provided the veteran a letter that 
expressly notified the veteran and that there was one year to 
submit the requested information and/or evidence, in 
compliance with 38 U.S.C.A. § 5103(b).  In addition, the 
notice was sent prior to adjudication of the issue by the RO.  
Therefore, the Board finds that the veteran was notified 
properly of his statutory rights.

In short, the Board finds that the veteran received adequate 
notice regarding the evidence needed to substantiate his 
claim and which evidence the VA would obtain for him and 
which evidence he was expected to provide.  

Duty to assist 

VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate the claim. The VCAA also requires 
VA to provide a medical examination when such an examination 
is necessary to make a decision on the claim.  See 38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2003).

With respect to the veteran's initial claim of entitlement to 
service connection for bilateral hearing loss, the Board 
finds that reasonable efforts have been made to assist the 
veteran in obtaining evidence necessary to substantiate his 
claim, and that there is no reasonable possibility that 
further assistance would aid in substantiating it.  In 
particular, the RO obtained the veteran's service medical 
records and post-service medical records.  

The Board has given thought as to whether a VA examination 
with respect to the issue of service connection for bilateral 
hearing loss is required.  However, as explained below, a 
crucial element is lacking.  Specifically, there is no 
medical evidence of bilateral hearing loss currently.  In the 
absence of such crucial evidence, there is no need to seek a 
medical nexus opinion, as such would be a fruitless exercise.  

In so concluding, the Board finds that the circumstances here 
presented differ from those found in Charles v. Principi, 16 
Vet. App. 370 (2002), in which the United States Court of 
Appeals for Veterans Claims (the Court) held that VA erred in 
failing to obtain a medical nexus opinion where evidence 
showed acoustic trauma in service and a current diagnosis of 
tinnitus.  Significantly, in this case there is no objective 
evidence of current hearing loss.  The veteran has been 
provided the opportunity to present evidence pertaining to 
current disability and he has not done so.

With respect to the request to reopen the claim for service 
connection of a skin rash, as alluded to above, under the 
VCAA, VA's statutory duty to assist a claimant in the 
development of a previously finally denied claim does not 
attach until the claim has been reopened based on the 
submission of new and material evidence.  Once a claim is 
reopened, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim for a benefit under a 
law administered by the Secretary, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A (West 2002).

Standard of review 

The following standard of review imposed by the VCAA applies 
to the initial claim of entitlement to service connection.  
As discussed above, requests to reopen previously denied 
claims are handled differently.  The standard which is to be 
applied to the second issue on appeal, the request to reopen 
the previously denied claim of entitlement to service 
connection for a skin disability, will be discussed where 
appropriate in connection with that issue below.

The current standard of review is as follows.  After the 
evidence has been assembled, it is the Board's responsibility 
to evaluate the entire record.  38 U.S.C.A. § 7104(a) (West 
2002).  When there is an approximate balance of evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2003).  
In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

The Board is of course aware that the pre-VCAA January 2000 
RO rating decision which denied the veteran's claim of 
entitlement to service connection for skin rash did so on the 
basis that the claim was not well grounded.  After the 
enactment of the VCAA in November 2000, the RO readjudicated 
the claim in a July 2002 Supplemental Statement of the Case 
which applied the current standard of review.  The Board 
finds that the RO's readjudication of this claim on the 
merits in July 2002 was in compliance with section 7(b) of 
the VCAA.  See VAOPGCPREC 3-2001; cf. Bernard v. Brown, 4 
Vet. App. 384 (1993).

The Board additionally observes that the veteran has been 
accorded ample opportunity to present evidence and argument 
in support of his claim, including testifying at a personal 
hearing at the RO in February 2004.  His accredited 
representative has submitted written statements on his 
behalf, most recently in January 2004.  See 38 C.F.R. § 3.103 
(2003).

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of these 
two claims has been consistent with the provisions of the 
law.  Accordingly, the Board will proceed to a decision on 
the merits.   

Pertinent law and regulations

The following law and VA regulations generally apply to both 
issues.  Additional law and VA regulations will be discussed 
where appropriate in connection with specific issues.  

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002).

Notwithstanding the above, service connection may be granted 
for disability shown after service, when all of the evidence, 
including that pertinent to service, shows that it was 
incurred in service.  See 38 C.F.R. § 3.303(d) (2003); see 
also Cosman v. Principi, 3 Vet. App. 303, 305 (1992).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
Baldwin v. West, 13 Vet. App. 1, 8 (1999).

1.  Entitlement to service connection for hearing loss.

Factual Background

April 1986 and November 1989 service medical examinations 
show audiometric examination results within normal limits.  

It was noted in November 1990 that the veteran was routinely 
exposed to hazardous noise.  He was issued earplugs for 
personal hearing protection.  

A November 1990 audiometric examination taken 15 hours post 
noise exposure showed the following puretone thresholds:   

Hertz (Hz)	500	1000	2000	3000	4000 	6000
Left		35	30	50	50	45	70
Right		40	30	35	45	45	40

The May 1991 separation examination  includes an audiogram 
which shows the following puretone thresholds:

Hertz (Hz)	500	1000	2000	3000	4000 	6000
Left		10	05	10	10	15	20
Right		20	15	15	10	20	15



Pertinent law and regulations

The law and regulations generally pertaining to service 
connection have been stated above and will not be repeated.  
Specific regulations pertain to claims of entitlement to 
service connection for hearing loss.

Impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, and 4000 hertz, in ISO units, is 40 decibels or 
greater; or when the auditory thresholds for at least three 
of these frequencies are 26 decibels or greater; or when 
speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  38 C.F.R. § 3.385 (2003).

Analysis

The veteran is seeking service connection for hearing loss.  
As discussed above, in general, in order for service 
connection to be granted three elements must be satisfied: 
(1) a current disability; (2) in-service incurrence of 
disease or injury; and (3) medical nexus.  See Hickson, 
supra.  

Concerning Hickson element (1), current disability, there is 
no competent medical evidence that the veteran currently has 
bilateral hearing loss as defined by VA.  See 38 C.F.R. 
§ 3.385.  Hearing test results at the veteran's discharge for 
service were within normal limits.  There is no record of any 
post-service treatment or diagnosis of any hearing problem, a 
period of well over a decade.  

To the extent that the veteran is contending that he 
experiences hearing loss for VA service connection purposes, 
it is now well established that as a lay person without 
medical training he is not competent to opine on medical 
matters such as diagnosis or etiology.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1992); see also 38 C.F.R. 
§ 3.159 (a)(1) [competent medical evidence means evidence 
provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, 
statements, or opinions].  The veteran's own statements to 
this effect are accordingly entitled to no weight of 
probative value.

The law is clear that in the absence of a current disability, 
VA benefits cannot be granted.  See Brammer v. Derwinski, 3 
Vet. App. 223 (1992); Degmetich v. Brown, 104 F.3d 1328 (Fed. 
Cir. 1997); and Chelte v. Brown, 10 Vet. App. 268 (1997)
Hickson element (1), current disability, has therefore not 
been satisfied.  The claim of entitlement to service 
connection for hearing loss fails on this basis alone.  

For the sake of completeness, the Board will also address the 
two remaining Hickson elements.  

With respect to Hickson element (2), in-service incurrence of 
disease or injury, it is undisputed that the veteran's in-
service duties exposed him to excessive noise.   There is 
also the November 1990 audiometry examination report, which 
shows diminished hearing within a day after exposure to 
noise.  Accordingly, element (2), in-service incurrence of 
injury, has been satisfied.  

With respect to the Hickson element (3) medical nexus, as 
there is no competent medical evidence of current disability, 
it follows that there can be no finding of nexus.  There is 
no medical nexus opinion of record.  Although the medical 
evidence of record shows an in-service injury, the record 
further indicates that upon audiometric testing conducted 
incident to the veteran's separation any such injury had 
resolved itself.  

Therefore, in the absence of evidence of a current disability 
or any nexus evidence,  
All of the elements required for service connection have not 
been met.  A preponderance of the evidence is against the 
veteran's claim, and entitlement to service connection for 
bilateral hearing loss is denied.  

2.  Whether new and material evidence has been received which 
is sufficient to reopen a previously denied claim of 
entitlement to service connection for skin rash.  

The veteran seeks to reopen his claim of entitlement to 
service connection for a skin rash, which was denied in an 
unappealed February 1993 RO rating decision.

Pertinent law and regulations

RO decisions which are not appealed are final.  See 38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.1103 
(2003).  However, pursuant to 38 U.S.C.A. § 5108, a finally 
disallowed claim may be reopened when new and material 
evidence is presented or secured with respect to that claim.

The Board notes that the definition of material evidence was 
revised in August 2001 to require that in order to be 
material, any newly submitted evidence must relate to an 
unestablished fact necessary to substantiate the claim and 
present the reasonable possibility of substantiating the 
claim.  See 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) 
[codified at 38 C.F.R. § 3.156 (2003)]. However, this change 
in the law pertains only to claims filed on or after August 
29, 2001.  The veteran's request to reopen his claim was 
initiated in October 1999; therefore his request will be 
adjudicated by applying the former section 3.156.  See 
38 C.F.R. § 3.156 (2001).

New and material evidence is defined as evidence not 
previously submitted to agency decision-makers that bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to decide fairly the merits of the claim.  38 C.F.R. 
§ 3.156(a) (2001).  In Hodge v. West, 155 F.3d 1356, 1363 
(Fed. Cir. 1998), the Federal Circuit noted that new evidence 
could be sufficient to reopen a claim if it could contribute 
to a more complete picture of the circumstances surrounding 
the origin of a veteran's injury or disability, even where it 
would not be enough to convince the Board to grant a claim.  
There must be new and material evidence as to each and every 
aspect of the claim which was lacking at the time of the last 
final denial in order for there to be new and material 
evidence to reopen the claim.  Evans v. Brown, 9 Vet. App. 
273 (1996).]

An adjudicator must follow a two-step process in evaluating 
previously denied claims.  First, the adjudicator must 
determine whether the evidence added to the record since the 
last final decision is new and material.  If new and material 
evidence is presented or secured with respect to a claim that 
has been finally denied, the claim will be reopened and 
decided upon the merits.  Once it has been determined that a 
claimant has produced new and material evidence, the 
adjudicator must evaluate the merits of the claim in light of 
all the evidence, both new and old, after ensuring that the 
VA's statutory duty to assist the appellant in the 
development of his claim has been fulfilled.  See 38 U.S.C.A. 
§ 5108 (West 2002); Elkins v. West, 12 Vet. App. 209 (1999); 
Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).

For the purpose of establishing whether new and material 
evidence has been submitted, the truthfulness of evidence is 
presumed, unless the evidence is inherently incredible or 
consists of statements which are beyond the competence of the 
person(s) making them.  See Justus v. Principi, 3 Vet. App. 
510, 513 (1992). Meyer v. Brown, 9 Vet. App. 425, 429 (1996); 
King v. Brown, 5 Vet. App. 19, 21 (1993).

Analysis

As discussed in detail above, before the Board can evaluate 
the merits of a previously denied claim, it must first 
determine whether a claimant has submitted new and material 
evidence with respect to that claim after the last final 
denial.  See Elkins, supra.  After reviewing the record, and 
for reasons expressed immediately below, the Board is of the 
opinion that the veteran has not submitted new and material 
evidence sufficient to reopen his claim for service 
connection of a skin rash.  

The veteran left military service in June 1991.  His 
September 1992 claim of entitlement to service connection for 
a skin rash was denied by the RO in February 1993.  At that 
time, the veteran's service medical records were of record.  
Those records showed one reference to athlete's foot, in 
February 1991(assessment: "tinea").  Also of record was the 
report of a December 1992 VA examination diagnosing tinea 
versicolor.  The RO denied the veteran's claim due to a lack 
of evidence of in-service incurrence of disease or injury, 
noting that the veteran's service medical records were 
pertinently negative for treatment of a skin rash.  

Evidence added to the record since the February 1993 denial, 
including private medical records from 1994 to 2002 and a 
March 2004 physician's letter indicate that the veteran has a 
current disability, psoriasis.  

The crucial element with respect to this issue is Hickson 
element (2), in-service disease or injury.  The February 1993 
RO denial was based upon the fact that the veteran's service 
medical records were devoid of any reference to a skin rash 
of the trunk and chest.  Indeed, the May 1991 separation 
examination, which was of record at the time of the prior 
final denial, included a handwritten report of medical 
history from the veteran; no skin condition or irregularity 
of any kind was mentioned.  

The newly submitted evidence consists of ongoing treatment 
records.   In essence, all of the additionally submitted 
evidence simply confirms the veteran's ongoing post-service 
history of skin rash.  As the existence of a current 
disability was noted at the time of the prior final denial, 
the additional evidence does not contribute to a more 
complete picture of the veteran's claim.  It is therefore 
merely reiterative of the evidence submitted in connection 
with the original claim in 1992 and as such is not new and 
material.  The Court has held that medical evidence which 
merely documents continued diagnosis and treatment of 
disease, without addressing the crucial matter of medical 
nexus, does not constitute new and material evidence. 
See Cornele v. Brown, 6 Vet. App. 59, 62 (1993).

The veteran has not submitted competent medical evidence 
which serves to link his current skin disability to service.  
In the absence of such evidence, his claim may not be 
reopened.  See Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000), [a veteran seeking disability benefits must establish 
a connection between the veteran's service and the claimed 
disability].

In summary, new and material evidence has not been received 
as to the crucial element of his claim of entitlement to 
service connection for a skin rash, in-service incurrence of 
disease or injury.  The claim is therefore not reopened and 
the benefit sought on appeal remains denied.  

Additional comment

As discussed above, there is no duty on the part of VA to 
assist the veteran in the development of his claim in the 
absence of a reopened claim. The Board views its discussion 
above as sufficient to inform the veteran of the elements 
necessary to reopen his claim.  See Graves v. Brown, 8 Vet. 
App. 522, 524 (1996).


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.

New and material evidence not having been submitted, the 
claim of entitlement to service connection for a skin rash is 
not reopened.


REMAND

The veteran also seeks entitlement service connection for a 
right foot fungus, service connection for a right knee 
disability, claimed as secondary to the service-connected 
left knee disability and an increased evaluation for a 
service-connected left knee disability, currently evaluated 
as 10 percent disabling.  For the reasons expressed 
immediately below the Board has determined that additional 
evidence is required before a decision can be reached on 
these matters.

Reasons for remand

Service connection - right foot fungus

The veteran seeks service connection for "right foot 
fungus".  The Board notes that this issue has been claimed 
by the veteran, and developed and adjudicated by the RO, as 
separate and distinct from the skin rash issue which has been 
addressed by the Board above.  

As noted above, in Charles v. Principi, 16 Vet. App. 370, 
374-75 (2002) the Court held that where there is evidence of 
record satisfying the first two requirements for service 
connection (current disability and in-service disease or 
injury), but there was not of record competent medical 
evidence addressing the third requirement (a nexus between 
the current disability and active service), VA errs in 
failing to obtain such a medical nexus opinion.

Concerning element (1), current disability, there is medical 
evidence associated with the file indicates that that the 
veteran was diagnosed with a foot fungus, onychomycosis in 
March 2002.  The veteran has also testified that he currently 
takes medication for this condition.  Turning to element (2), 
in-service incurrence of disease or injury, the veteran's 
service medical records indicate treatment for a fungal 
condition, athlete's foot.   It is unclear whether the fungal 
condition identified in the service medical records is 
related to the current fungal condition.  The Board cannot 
make such medical judgments.  See Colvin v. Derwinski, 1 Vet. 
App. 171, 175 (1991) [the Board is prohibited from exercising 
its own independent judgment to resolve medical questions].  
Therefore, the Board finds that a VA medical examination is 
necessary prior to reaching a decision in the veteran's case.  
See Charles, supra.  

Service connection - right knee disability, claimed as 
secondary to service-connected left knee disability

A disability which is proximately due to or the result of a 
service-connected disease or injury, such as the veteran's 
service-connected left knee disability shall be service 
connected.  38 C.F.R. § 3.310 (2003).  In order to prevail on 
the issue of entitlement to secondary service connection, the 
following analysis applies. There must be (1) evidence of a 
current disability; (2) evidence of a service-connected 
disability; and (3) medical nexus evidence establishing a 
connection between the service- connected disability and the 
current disability. See Wallin v. West, 11 Vet. App. 509, 512 
(1998).

With respect to element (1), the veteran's current right knee 
disability is well established by medical evidence of record.  
With respect to element (2) as stated above in the 
Introduction the veteran was granted service connection for 
his left knee disability in a February 1993 rating decision.  

In regards to the crucial element (3), medical nexus between 
the service-connected disability and disability for which 
service connection is claimed on a secondary basis, the 
veteran has submitted a March 2004 nexus opinion from Dr. 
W.M.H.  

The Board has considered whether service connection may be 
granted without further ado.  However, for reasons stated 
immediately below, the Board finds that the nexus opinion of 
Dr. W.H. does not provide a sufficient basis for the Board to 
decide these claims.  In his opinion, Dr. W.H. stated that 
the veteran's right knee disability is as least as likely as 
not related to the veteran's left knee disability.  However, 
the opinion does not include any explanation as to underlying 
rationale of that conclusion.  See Hernandez-Toyens v. West, 
11 Vet. App. 379, 382 (1998) [the failure of the physician to 
provide a basis for his/her opinion goes to the weight or 
credibility of the evidence].  The opinion also does not 
indicate whether or not the veteran's service medical records 
were reviewed in addition to the veteran's VA examination 
reports.  Finally, the opinion did not address the potential 
impact of the veteran's other right knee stressors and 
injuries.  The Board notes that the veteran's report of 
medical history from November 1989 reports a right knee 
injury "5 years ago", prior to the veteran's 1986 
enlistment.  Further, private medical treatment records from 
Dr. W.H. in December 1998 indicate that the veteran reported 
a 1984 (pre-service) injury to the right knee, as well as 
1998 (post-service) injury to the right knee during 
weightlifting.  

Under these circumstances, the Board has determined that 
additional development is required prior to rendering a 
decision.  Specifically, a physical examination is required 
to delineate the current right knee disability and determine 
whether it is related to the veteran's left knee disability.



Increased evaluation for left knee disability 

The veteran's service-connected left knee disability is 
currently rated as 10 percent disabling under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5257 [knee, other impairment of].   

The medical evidence of record includes an April 2002 VA 
examination, a November 2000 report from the treating 
physician and a March 2004 opinion of the treating physician.  

Both the November 2000 and March 2004 reports from the 
veteran's treating physician indicate that the veteran has 
arthritis. The private medical records do not include testing 
as to limitation of range of motion.  Therefore, the private 
medical records are not sufficient for VA rating purposes as 
they do not include information concerning the range of 
motion of the left knee, the effect of pain on movement and 
the frequency or severity of subluxation or laxity.

However, the April 2002 VA examination yielded a normal x-ray 
except for bone fragments which the examiners opined may have 
been due to a childhood disease.  The April 2002 VA 
examination concludes that the veteran has a normal knee but 
also noted limitation of motion on pain at 45 degrees of 
flexion.  

Further, the veteran asserted in his February 2004 testimony 
that the condition of his knee has deteriorated since the VA 
examination specifically asserting an increased dependence on 
a cane and instances of instability.  

The Court has held that where the veteran claims that a 
disability is worse than when originally rated, and the 
available evidence is too old to adequately evaluate the 
current state of the condition, the VA must provide a new 
examination.  See Olsen v. Principi, 3 Vet. App. 480, 482 
(1992), citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 
(1992).  Here, the most recent VA examination is dated April 
2002.  Particularly in light of inconsistencies in the 
examination report and the divergent conclusions of the VA 
examiner and the veteran's private physician concerning the 
nature of the veteran's left knee disability, as well as the 
veteran's assertions of a change in the condition of his 
knee, the Board believes that the veteran should be afforded 
a new VA knee examination.

Accordingly, these issues are REMANDED to the Veterans 
Benefits Administration (VBA) for the following action:

1.  VBA should arrange for the veteran to 
undergo a VA examination to determine the 
nature and etiology of any current fungal 
disorder of his right foot. The examiner 
should review the claims file in 
conjunction with the examination and 
provide an opinion as to whether any skin 
or fungal disorder of the veteran's right 
foot currently found is as likely as not 
related to service, in particular the 
"tinea" noted in February 1991.

2.  VBA should arrange for an examination 
of the veteran's knees.  The examiner is 
asked to review the claims folder in 
conjunction with the examination.  If the 
examiner deems it to be necessary, the 
veteran should undergo appropriate 
diagnostic testing.  
The examiner is asked to clarify the 
nature and extent of the veteran's left 
knee disability, specifically determining 
whether or not the veteran has arthritis 
in his left knee.  The examiner is also 
asked to identify any current disability 
of the veteran's right knee.  The 
examiner is asked to provide an opinion, 
in light of the medical history, as to 
whether any disability of the veteran's 
right knee is at least as likely as not 
attributable to the veteran's service-
connected left knee disability.  The 
report of the examination and examiner's 
opinion should then be associated with 
the veteran's VA claims folder.

3.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal 
remains denied, the veteran and 
representative should be furnished a 
supplemental statement of the case and 
given appropriate opportunity to respond 
thereto.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA 
or Board) is the final decision for all issues addressed in 
the "Order" section of the decision.  The Board may also 
choose to remand an issue or issues to the local VA office 
for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, 
you cannot appeal an issue remanded to the local VA office 
because a remand is not a final decision. The advice below on 
how to appeal a claim applies only to issues that were 
allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do 
not need to do anything.  We will return your file to your 
local VA office to implement the BVA's decision.  However, if 
you are not satisfied with the Board's decision on any or all 
of the issues allowed, denied, or dismissed, you have the 
following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for 
Veterans Claims (Court)
?	File with the Board a motion for reconsideration of this 
decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this 
decision based on clear and unmistakable error. 
Although it would not affect this BVA decision, you may 
choose to also: 
?	Reopen your claim at the local VA office by submitting 
new and material evidence. 
There is no time limit for filing a motion for 
reconsideration, a motion to vacate, or a motion for revision 
based on clear and unmistakable error with the Board, or a 
claim to reopen at the local VA office.  None of these things 
is mutually exclusive - you can do all five things at the 
same time if you wish.  However, if you file a Notice of 
Appeal with the Court and a motion with the Board at the same 
time, this may delay your case because of jurisdictional 
conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 
120 days from the date this decision was mailed to you (as 
shown on the first page of this decision) to file a Notice of 
Appeal with the United States Court of Appeals for Veterans 
Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have 
time to appeal to the Court.  As long as you file your 
motion(s) with the Board within 120 days of the date this 
decision was mailed to you, you will then have another 120 
days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the 
Court.  You should know that even if you have a 
representative, as discussed below, it is your responsibility 
to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for 
Veterans Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the 
procedure for filing a Notice of Appeal, the filing fee (or a 
motion to waive the filing fee if payment would cause 
financial hardship), and other matters covered by the Court's 
rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly 
from that website.  The Court's facsimile number is (202) 
501-5848. 

To ensure full protection of your right of appeal to the 
Court, you must file your Notice of Appeal with the Court, 
not with the Board, or any other VA office. 



How do I file a motion for reconsideration? You can file a 
motion asking the BVA to reconsider any part of this decision 
by writing a letter to the BVA stating why you believe that 
the BVA committed an obvious error of fact or law in this 
decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If 
the BVA has decided more than one issue, be sure to tell us 
which issue(s) you want reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

Remember, the Board places no time limit on filing a motion 
for reconsideration, and you can do this at any time. 
However, if you also plan to appeal this decision to the 
Court, you must file your motion within 120 days from the 
date of this decision. 

How do I file a motion to vacate? You can file a motion 
asking the BVA to vacate any part of this decision by writing 
a letter to the BVA stating why you believe you were denied 
due process of law during your appeal. For example, you were 
denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement 
of the Case or Supplemental Statement of the Case, or you did 
not get a personal hearing that you requested. You can also 
file a motion to vacate any part of this decision on the 
basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above 
for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, 
if you also plan to appeal this decision to the Court, you 
must file your motion within 120 days from the date of this 
decision. 

How do I file a motion to revise the Board's decision on the 
basis of clear and unmistakable error? You can file a motion 
asking that the Board revise this decision if you believe 
that the decision is based on "clear and unmistakable error" 
(CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You 
should be careful when preparing such a motion because it 
must meet specific requirements, and the Board will not 
review a final decision on this basis more than once. You 
should carefully review the Board's Rules of Practice on CUE, 
38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time 
limit on filing a CUE review motion, and you can do this at 
any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement 
indicating that you want to reopen your claim.  However, to 
be successful in reopening your claim, you must submit new 
and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, 
but you can also appoint someone to represent you.  An 
accredited representative of a recognized service 
organization may represent you free of charge.  VA approves 
these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An 
accredited representative works for the service organization 
and knows how to prepare and present claims. You can find a 
listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who 
is not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather 
than before VA, then you can get information on how to do so 
by writing directly to the Court.  Upon request, the Court 
will provide you with a state-by-state listing of persons 
admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information 
is also provided on the Court's website at 
www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  
Except for a claim involving a home or small business VA loan 
under Chapter 37 of title 38, United States Code, attorneys 
or agents cannot charge you a fee or accept payment for 
services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or 
accredited agent within 1 year of a final BVA decision, then 
the attorney or agent is allowed to charge you a fee for 
representing you before VA in most situations.  An attorney 
can also charge you for representing you before the Court.  
VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney 
or agent may charge you a reasonable fee for services 
involving a VA home loan or small business loan.  For more 
information, read section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement 
for reasonableness, or you or your attorney or agent can file 
a motion asking the Board to do so. Send such a motion to the 
address above for the Office of the Senior Deputy Vice 
Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Pa
ge 
2








